UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4306

RONALD WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Andre M. Davis, District Judge.
(CR-98-132-AMD)

Argued: June 5, 2000

Decided: September 27, 2000

Before MURNAGHAN,* WILLIAMS, and TRAXLER,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: James Joseph Nolan, Jr., PIERSON, PIERSON &
NOLAN, Baltimore, Maryland, for Appellant. Lisa M. Turner, Spe-
cial Assistant United States Attorney, Baltimore, Maryland, for
_________________________________________________________________
*Judge Murnaghan heard oral argument in this case but died prior to
the time the decision was filed. The decision is filed by a quorum of the
panel pursuant to 28 U.S.C. § 46(d).
Appellee. ON BRIEF: Lynne A. Battaglia, United States Attorney,
Donna C. Sanger, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Ronald Williams of one count of being a felon in
possession of a firearm. On appeal, Williams alleges that his waiver
of his right to counsel was not knowing or intelligent; that the district
court erroneously granted defense counsel's motion to withdraw; and
that the firearm should have been suppressed because police lacked
probable cause to seize him. Finding no reversible error, we affirm.

I.

While on routine patrol late one evening, Baltimore City police
officers Shillenn, Frechette, and Davis discovered a fire at the rear of
a residential building. Shillenn testified that, based on his experience
and training, the fire appeared suspicious and was possibly the result
of arson. Shillenn further testified that he observed Williams standing
only a few feet from the fire with a bucket in his hand and that he did
not see anyone else in the vicinity.1 Shillenn then asked Williams to
step away from the fire for his own safety.

After a short period of time, Shillenn observed Williams walking
away from the fire. Shillenn followed Williams to try to get some
information about the fire from him. As he followed Williams, Shil-
lenn observed a bulge in Williams's right pocket. Soon after Shillen
_________________________________________________________________
1 Williams, on the other hand, testified that a woman, presumably a res-
ident of the building, asked him for help in putting out the fire.

                     2
approached Williams, Davis joined Shillen to participate in gathering
information from Williams regarding the fire. The officers then ques-
tioned Williams about what he knew regarding the fire, where he
lived, and why he was in the neighborhood at that time of night. They
then asked Williams to produce identification. The identification
listed a different address than the one Williams had verbally given to
the officers. When faced with this inconsistency, along with the suspi-
cious nature of the fire, the time of night (almost midnight), and Wil-
liams's unsatisfactory responses regarding his reason for being in the
neighborhood, Shillenn then asked Williams if he could conduct a pat
down of him.

Williams refused to allow the officers to search him and asked to
speak with a supervisor. Shillenn then asked Williams if he was carry-
ing any weapons, and Williams responded that he had a knife. As
Shillenn patted Williams down, Shillenn felt a hard object in Wil-
liams's back right pants pocket. As soon as Shillenn felt the object,
Williams spun around and pushed Davis in an apparent attempt to
break away. The officers subdued Williams and conducted a search
incident to arrest, during which they recovered a handgun from Wil-
liams's back pocket and a lock-blade knife from his right front pants
pocket.2

On April 2, 1998, a federal grand jury indicted Williams for being
a felon in possession of a firearm in violation of 18 U.S.C.A. § 922(g)
(West 2000). On October 8, 1998, after conducting a hearing on the
issue, the district court denied Williams's motion to suppress the fire-
arm recovered during his arrest. Shortly before the start of trial,
defense counsel sent a letter to the court stating that he wished to
withdraw at Williams's request. The district court scheduled a hear-
ing, during which it asked Williams to explain his reasons for wanting
to dismiss counsel. Williams responded that he was not happy with
counsel's performance at the hearing on his motion to suppress the
firearm, and he felt he could do a better job on his own. Specifically,
_________________________________________________________________
2 Williams's version of the events surrounding his questioning was dif-
ferent from that of the officers. The district court, however, found that
Williams's testimony lacked credibility. Because the district court's find-
ings were not clearly erroneous, we adopt the facts as determined by the
district court.

                    3
Williams said that counsel did not ask questions that Williams
thought were important. Williams also complained that, although he
was given ample opportunity to review copies of police reports, coun-
sel did not provide him with hard copies. After an in-depth hearing,
the district court allowed Williams to represent himself and granted
counsel's subsequent motion to withdraw. Following a jury trial, Wil-
liams was convicted on one count of being a felon in possession of
a firearm and sentenced to 188 months of imprisonment.

Williams raises several arguments on appeal. First, he argues that
he did not knowingly and voluntarily waive his right to counsel and
that the district court erred in failing to offer Williams substitute
counsel when the court granted counsel's motion to withdraw. Sec-
ond, Williams argues that the district court erred in denying his
motion to suppress the firearm seized by the officers after conducting
a pat-down without his consent. We address each of these issues, in
turn.

II.

Williams first argues that his waiver of his right to counsel was not
knowing and voluntary. He also argues that the district court erred in
granting defense counsel's motion to withdraw without informing
Williams that he could seek substitute counsel. Reviewing the district
court's rulings for abuse of discretion, see United States v. Mullen, 32
F.3d 891, 895 (4th Cir. 1994), we conclude that the district court did
not commit reversible error.

It is well settled that while the right to counsel is important, so too
is the right to self-representation. See Faretta v. California, 422 U.S.
806, 817-18 (1975). Accordingly, a defendant's waiver of his right to
counsel must be knowing, voluntary, and intelligent. See id. at 835-
36. The district court informed Williams of the nature of the charges
against him and the potential penalties he faced if convicted. The dis-
trict court also strenuously advised Williams of the benefits of repre-
sentation by legal counsel and the dangers of conducting his own
defense. Despite the court's admonitions, Williams repeatedly
asserted his right to proceed pro se. While Williams may now ques-
tion the wisdom of his decision, we find that the record clearly shows

                    4
that the district court conducted a proper inquiry and that Williams's
waiver of his right to counsel was knowing and voluntary at the time.

Williams also asserts that the district court effectively denied his
right to effective assistance of counsel when it granted counsel's
motion to withdraw and did not order counsel to serve in a stand-by
capacity or inform Williams that he could request substitute counsel.
We find Williams's arguments unpersuasive. While the Constitution
guarantees an indigent defendant the right to counsel, it does not give
him the absolute right to choose a particular attorney. As a result,
once Williams decided he no longer wanted the services of appointed
counsel, he could only demand substitute counsel upon a showing of
good cause, and the decision as to whether to grant such a request lies
within the district court's discretion. See Mullen, 32 F.3d at 895.

We find no abuse of that discretion here. The district court cor-
rectly concluded that the reasons given by Williams for wanting to
discharge appointed counsel did not amount to "good cause." Wil-
liams's reasons simply reflected a disagreement over trial strategy and
did not rise to a total breakdown in communication. We further find
no error in the district court's denial of Williams's request that
appointed counsel serve in a stand-by or advisory role. There is no
constitutional right to such hybrid representation. See United States v.
Singleton, 107 F.3d 1091, 1100-01 (4th Cir. 1997). As a result, there
was nothing improper in the court's insistence that Williams choose
between having appointed counsel continue to represent him or pro-
ceeding pro se. See United States v. Gallop, 838 F.2d 105, 109 (4th
Cir. 1988).

III.

Finally, Williams argues that the district court erred in denying his
motion to suppress the firearm recovered during the arrest. We review
for clear error factual findings made at a suppression hearing, while
legal conclusions are reviewed de novo. See United States v. Han, 74
F.3d 537, 540 (4th Cir. 1996). The ultimate decision concerning the
reasonableness of the search or seizure, however, including whether
reasonable suspicion existed, is to be reviewed de novo. See Ornelas
v. United States, 517 U.S. 690, 699 (1996).

                    5
Generally, a police officer may not detain someone without a rea-
sonable, articulable suspicion that criminal activity may be afoot. See
Terry v. Ohio, 392 U.S. 1, 30 (1968). In determining the reasonable-
ness of a stop, courts must look at the "totality of the circumstances."
United States v. Sokolow, 490 U.S. 1, 8 (1989). Nevertheless, no sei-
zure within the meaning of the Fourth Amendment occurs, and thus
suspicion is not required, when police officers merely "ask questions
of an individual, [or] ask to examine the individual's identification . . .
so long as the officers do not convey a message that compliance with
their requests is required." Florida v. Bostick, 501 U.S. 429, 437
(1991). The asking of such questions and an individual's response
creates a consensual encounter that does "not trigger Fourth Amend-
ment scrutiny unless it loses its consensual nature." Id. at 434. In
addition, officers are free to conduct a pat down of a stopped individ-
ual when they have reason to believe that the individual may be
armed and thus that their safety may be compromised. See Terry, 392
U.S. at 30.

With these principles in mind, the district court properly denied
Williams's motion to suppress the firearm and upheld the validity of
the officers' actions in dealing with Williams. The officers initially
followed Williams only to gather information from him regarding the
fire, as Williams was the only visible witness to the fire. Nothing sug-
gests that Williams was not free to leave at this time or that he was
forced to comply with the officers' request to answer questions
regarding the fire. In other words, at the time of the initial question-
ing, no stop within the meaning of the Fourth Amendment had yet
taken place.

After Williams provided the officers with his identification, which
established an inconsistency regarding Williams's address, the district
court properly concluded that the officers' consensual questioning of
Williams became a legitimate Terry stop. As the district court held,
reasonable articulable suspicion for the stop existed at this time in
light of the totality of the circumstances, which included an inconsis-
tency regarding Williams's address, the late hour, Williams's story
regarding his reason for being in the neighborhood, the bulge Shillenn

                     6
previously had observed in Williams's pocket, and the suspicious
nature of the fire.3

The officers then proceeded to question Williams, at which time
Williams disclosed that he possessed a knife. As the district court
concluded, once Williams admitted that he had a knife, the officers
were justified in patting him down because they knew he was armed
and thus had a valid concern for their own safety. See Terry, 392 U.S.
at 30-31. When Williams reacted to Shillenn's frisk by assaulting
Davis, the officers properly arrested Williams and searched him inci-
dent to the arrest. At that time, they discovered the firearm in Wil-
liams's back pocket. As a result, we agree with the district court's
conclusion that both Williams and the handgun were properly seized.

IV.

In conclusion, we find that the district court did not abuse its dis-
cretion in allowing Williams to proceed pro se after he knowingly and
voluntarily waived his right to counsel. Likewise, the district court did
not err in denying Williams's motion to suppress the firearm because
the police officers acted in accordance with applicable law when con-
ducting both the pat down and the subsequent seizure. Accordingly,
we affirm Williams's conviction and sentence.

AFFIRMED
_________________________________________________________________
3 We reject Williams's assertion that he only became a suspect after he
refused to be searched and asked for a supervisor. The record clearly
shows that the officers had certain suspicions prior to that point.

                    7